Citation Nr: 1753147	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-24 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a sleep disability, to include as secondary to an acquired psychiatric disorder. 

4.  Entitlement to service connection for a bilateral leg disability.

5.  Entitlement to service connection for loss of vision.

6.  Entitlement to service connection for hypertension (high blood pressure), to include as secondary to an acquired psychiatric disorder.  

7.  Entitlement to service connection for a forehead lipoma.

8.  Entitlement to service connection for a bilateral hip condition.

9.  Entitlement to service connection for a compensable dental disability, to include as secondary to an acquired psychiatric disorder.   

10.  Entitlement to service connection for a noncompensable dental condition, for the purpose of obtaining VA outpatient dental treatment.    

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to March 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran initially requested a Board hearing, but then withdrew his request in a January 2013 written statement.   
 
This case was previously before the Board in October 2015 and remanded for additional development.   
 

The Board notes that the RO has addressed claims for service connection for a dental disability and entitlement to service connection solely establishing entitlement to outpatient dental treatment.  Therefore, the Board has also re-characterized the issues on appeal to reflect both a claim for service connection for compensation for a dental disorder and service connection for treatment purposes only.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).  Notably, this re-characterization offers the Veteran the broadest and most sympathetic review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(7) (2017z0.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral knee, leg, and hip disabilities, a sleep disorder, hypertension, a forehead lipoma, vision loss, entitlement to outpatient dental treatment, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder is at least as likely as not related to his military service.

2.  The evidence of record indicates that the Veteran does not have a dental disability related to a dental trauma or disease that affects the bones of the jaw.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for establishing service connection for a claimed dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by a letter in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim for service connection for a dental disability.  For reasons explained in greater detail below, an examination is not required.  In short, no current dental disability was shown or even specifically claimed by the Veteran.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The Board also finds there has been substantial compliance with the October 2015 remand directives.  Additional VA and private treatment records were uploaded pursuant to the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "ensure compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Further, service connection may be warranted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378,1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

I.  Acquired Psychiatric Disorder 

Factual Background and Analysis 

The medical evidence of record, including the Veteran's 2010, 2012, and 2015 VA treatment records, indicates that the Veteran suffers from PTSD.  In addition, his treating VA psychologist, Dr. S. S. provided a positive nexus statement in October 2015.  She based this opinion on her clinical evaluation of the Veteran, psychological testing, and her opinion that he meets the criteria of having PTSD symptoms caused by in-service stressors.     

The evidence also includes a November 2016 VA examination report in which the examiner opined that the Veteran did not have a current diagnosis of PTSD because his in-service stressors did not cause his psychiatric symptoms.  The Board finds this examination report inadequate for several reasons.  First, the principal stressor reported by the Veteran was his proximity to an accidental grenade explosion during training.  Although a January 2016 Defense Personnel Records Information Retrieval System (DPRIS) report indicates that a review of historical documents available did not describe the grenade explosion, DPRIS also noted that contemporaneous unit records were not available.  Overall, the Board resolves reasonable doubt in the Veteran's favor and finds that an accidental explosion of a grenade during training may not be an event that is verifiable years later.  Furthermore, the Board notes that the Veteran's colleague, Mr. D. D., submitted a July 2009 written statement credibly describing the grenade explosion and its effect on the Veteran.  Accordingly, the Veteran's lay testimony does not stand alone, and his report of this in-service stressor is accepted as established for PTSD adjudication purposes.  

Overall, the Board find the October 2015 positive nexus statement from the Veteran's treating VA psychologist, as supported by her and other VA mental health practitioners' treatment notes over several years, more probative than the November 2016 VA examination report.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Entitlement to service connection for an acquired psychiatric disorder is warranted.  

II.  Dental Disability 

Legal Criteria

In the VA benefits system, dental disabilities are treated differently than medical disabilities.  Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  

Disability compensation is only available for certain types of dental and oral conditions, including chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150; see Simington v. West, 11 Vet. App. 41, 44 (1998).

Factual Background

The Veteran's dental STRs are significant for extractions of teeth, possible pulp hyperemia, and placement of fillings.  There is no report of dental trauma in the dental or medical STRs.  October 2007 VA treatment records show that the Veteran received outpatient emergency dental care including tooth extractions for pain.  A May 2008 VA treatment record shows additional emergency outpatient treatment with tooth extractions planned.  In a September 2009 VA treatment record, the Veteran reported recurrent toothache of a right lower molar.  A VA dental note from that date notes that the Veteran was not seen for his dental appointment because he was not service-connected for a dental disability and, accordingly, ineligible for VA dental care.  He was advised to seek care with a private dentist.  

Analysis

Here, there is no evidence of record establishing a qualifying current dental disability which is due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis, which is required under 38 C.F.R. § 4.150 to establish service connection for compensation purposes.  Rather, STRs and VA treatment records reflect that the Veteran received in-service and post-service dental treatment including tooth extraction; treatment was not due to loss of substance of body of maxilla or mandible.  The Veteran has not reported that he suffered any loss of jaw bone due to trauma or disease such as osteomyelitis.  

Because there is no evidence of a current dental disability for VA compensation purposes, this claim must be denied.  See Brammer at 225.  


ORDER

Service connection for an acquired psychiatric disorder is granted. 

Service connection for a dental disability for compensation purposes is denied.






REMAND

Hips, knees, legs

The Veteran's primary contention regarding his hip, knee, and leg claims is that he had leg problems in childhood that were aggravated by his military service.  He stated this during his VA examinations, and his sisters submitted written statements describing this history and his symptoms.  His January 1972 enlistment examination report notes genu varum (a Latin term used to describe bow legs).  In October 2015, the Board remanded these issues and directed the VA examiner to review the Veteran's claims file and provide an opinion on whether the Veteran had a bilateral leg disability prior to service.  The October 2016 examiner stated he had reviewed the claims file, but then found, "there is nothing to suggest congenital or developmental conditions."  Because the examiner appeared to base his analysis on an incomplete review of the claims file, these issues must be remanded for another examination to determine if the Veteran has a current diagnosis of genu varum and whether this is a disease that was aggravated by service or a static "defect."  Furthermore, the October 2016 VA examiner did not specifically address (as directed by the Board's remand) whether there is any relationship between the Veteran's in-service lower extremity injuries and his current hip and knee arthritis.   

On remand, the examiner should review the claims file including the enlistment examination, STRs, and the Veteran's statements and state whether or not the Veteran has a current diagnosis of genu varum, determine whether this is a disease or "defect," and incorporate this finding into the nexus opinion. 

In addition, the Board notes a September 2016 rating decision denying the Veteran's petition to reopen a claim for right knee disability due to pain after surgery; however, the RO denied service connection for a bilateral knee disability in April 2010 and this claim is properly on appeal before the Board.  Therefore, there is no need to address reopening of a claim for service connection here.   



Hypertension to include as secondary to an acquired psychiatric disorder

It is established that the Veteran has a current diagnosis of hypertension.  A remand is necessary to obtain a nexus opinion regarding the relationship between this disability and his PTSD and/or his active service. 

Sleep disorder to include as secondary to an acquired psychiatric disorder

It is established that the Veteran has a current diagnosis of sleep apnea.  On remand the VA examiner should identify any other sleep disabilities present and provide a nexus opinion as to sleep apnea and any other identified sleep disability and the Veteran's PTSD and/or his active service.  

Lipoma/Loss of Vision

The Veteran has repeatedly adequately identified private medical records relevant to these claims.  In December 2015, VA sent him a letter asking for an updated authorization to request these records.  The Veteran did not respond; however, the next document scanned in the claims file is the Veteran's change of address notification.   On remand, the RO should send the Veteran the authorization forms to his current address.  The Board notes that if these claims were decided on the merits without additional documentation, they would be denied.  Therefore, the Veteran is strongly encouraged to promptly return the authorization form or send in these records himself.  

TDIU/Dental Treatment Eligibility 

TDIU and entitlement to dental treatment are inextricably intertwined with the remanded claims.  Therefore, appellate consideration of these claims must be deferred pending resolution of the other claims being remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain for association with the claims file updated VA treatment records and any adequately identified private treatment records pertinent to the claims on appeal.

2.  Send the Veteran an updated version of the December 2015 Duty to Assist letter seeking his updated authorization to obtain records from identified providers relating to his vision and lipoma claims.  

3.  Then schedule the Veteran for a VA hip, leg, and knee examination with an appropriate examiner.  The examiner MUST review the claims file including the Veteran's January 1972 enlistment examination, STRs, lay statements (from the Veteran and his sisters), and the prior VA examinations of record.  Based on this review and the clinical examination, the examiner should provide opinions on the following: 

a) Does the Veteran have a current diagnosis of genu varum?

b) If the answer to a) is yes, is the Veteran's bilateral genu varum a congenital or developmental "disease," or a congenital or developmental "defect"?

For VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia a congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect").

(c) If the response to question (b) is that the Veteran's bilateral genu varum is a congenital or developmental "defect," then is it at least as likely as not (50 percent or greater probability) that there was a superimposed injury or disease during service that resulted in additional disability of the lower extremities?  

(d) If the response to question (b) is that the Veteran's genu varum is a congenital or developmental disease or a pre-existing disability, then the examiner should also provide an opinion as to the following: 

Whether it is at least as likely as not (a 50 percent or greater probability) that his genu varum increased in severity beyond its natural progression due to the Veteran's active service?   For the purposes of this question, the Veteran's lay statements about his lower extremity symptoms should be accepted as true.  

(e) For the current diagnoses of bilateral hip and knee osteoarthritis and any other diagnosed disability of the knee, leg, or hip, is it as least as likely as not (a 50 percent or greater probability) that the such are related to the Veteran's service.  In this answer, the examiner MUST reference the following from the Veteran's STRs 1) January 1973 left leg injury and 2) February 1973 resolving right calf hematoma.
   
A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

4.  Then schedule the Veteran for an examination with an appropriate examiner to answer the following based on a review of the claims file and interview and examination of the Veteran.  

a) Please identify the likely cause of the Veteran's sleep apnea.  (The examiner should consider the Veteran's current diagnosis of sleep apnea established).  Specifically, is it at least as likely as not (a 50 percent or better probability) that this disability was 1) incurred during active military service; 2) is otherwise related to military service; or 3) caused or aggravated by his service-connected acquired psychiatric disability?  (Aggravation means the disability increased in severity beyond its natural progression.). 

In answering the above, the examiner should note the following: although sleep apnea is often diagnosed by overnight polysomnogram (sleep study), several other clinical predictors of sleep apnea have been developed, including questionnaires such as the STOP-BANG, a validated screening tool for sleep apnea (See, e.g. "STOP-Bang Questionnaire: A Practical Approach to Screen for Obstructive Sleep Apnea" published in the peer-reviewed medical journal Chest in March 2016 at 149(3):631-8 (noting 8 clinical predictors of sleep apnea, including Snoring, Tiredness during the day, Observed apnea during sleep, high blood Pressure, BMI (Body Mass Index) greater than 35 kg/m2, Age over 50 years,  Neck circumference greater than 40 cm, and male Gender)).

Therefore, while reviewing the claims file, the examiner should consider whether any clinical indicators of sleep apnea were present IN THE PAST, for example, during service or any time after service but before a formal sleep diagnosis.  The examiner should identify any such clinical indicators and explain whether they might support a retrospective sleep apnea diagnosis.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

b) Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension is related to his service? The examiner should consider the Veteran's current diagnosis of hypertension as established.  

c) Is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by his service-connected acquired psychiatric disorder?  (Aggravation means the disability increased in severity beyond its natural progression.).  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

5.  Based on the medical evidence obtained as a result of the above development, determine whether any additional medical opinions or other development is warranted with respect to the claims for TDIU, dental treatment, a forehead lipoma, and vision loss.  Then schedule the Veteran for any VA examinations warranted based on the newly obtained evidence of record.  

6.  Then, after conducting any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


